DETAILED ACTION

Status
This Office Action is in response to the communication filed on February 8, 2021.  Claims 1, 3, and 15-18 have been amended.  Claim 19 has been added.  Therefore, claims 1-19 are pending and presented for examination. 
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
A Summary of the Response to the Applicant’s Amendments:
Applicant’s amendments and arguments with respect to the rejection of claims 1-18 under 35 USC § 103 have been fully considered and are not persuasive.  The 35 USC § 103 rejection of claims 1-18 is maintained as explained below.
Claim 19 is rejected under 35 USC § 103.

Claim Interpretation
The examiner notes that the latest claim amendments refer to an “encouraging intermediate engagement offer”. 
The examiner notes that the “intermediate” portion of the “encouraging intermediate engagement offer” phrase is broadly interpreted to indicate that the engagement offer is presented/offered before subsequent advertising is presented.
The examiner notes that the “selection of the chosen encouraging intermediate engagement offer is made independently of any subsequent advertisements” claim language is interpreted to indicate that the selection of the encouraging intermediate engagement offer and the selection of 







Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leach (U.S. Patent Application Publication No. 2012/0323656) in view of Calderone (U.S. Patent Application Publication No. 2007/0204002), Bedard (U.S. Patent Application Publication No. 2014/0101064), and Cornelius (U.S. Patent No. 8,346,781).  

Regarding claim 1, Leach discloses a computer implemented method for linking a computer user to an advertising message by way of a chosen encouraging intermediate engagement offer which is operable to drive a higher level of engagement with the advertising message than if the advertising message was present without the chosen encouraging intermediate engagement offer (Leach: [0003], “Based on the particular products a customer has viewed and/or purchased at the website of the retailer, the retailer may then provide incentives or offers of particular interest to specific customers”, wherein offers of particular interest to customers are interpreted as encouraging engagement offers which engage the customer; [0022]; [0033]; [0040]; [0071], “Consumers may be given offers that encourage them”, wherein encouraging offers engage the consumer; [0102], wherein the video is an advertising message presented after acceptance of the chosen encouraging intermediate engagement offer; the examiner interprets that offering a user the option to view a video advertisement is an intermediate engagement offer before the subsequent presentation of a video advertising message.  The user is being offered the option to choose to further engage with an advertising system and view an advertising message), the method comprising: 

gathering engagement data associated with use of the Internet by a targeted user, the engagement data derived from interactions made by the user with the user computer (Leach: [0003], “online retailer may also keep track of the various products the customer has viewed, investigated, or purchased on the website of the online retailer”; [0032], “may also consider items placed on a shopping list or virtual basket of goods specified by the consumer”; [0040]-[0041], “user data storage 210 may include information regarding a consumer's level of engagement with previous offers provided to the consumer”, “may detect and store information regarding more intermediate forms of engagement with the offer by the consumer, including, but not limited to, whether the consumer viewed an offer in an online product gallery, answered a poll about a product involved with the offer, requested additional information (e.g., in the form of text, audio, video, and so forth) concerning the offer or product, and shared a particular product offer with another person”; [0047], “For purchases made via a website, a browser application executing on the consumer client system 102 may include a "plug-in" that captures and records purchases made by the consumer via the consumer client system”; [0134]-[0135]) and related to at least one of the following: 
an attribute of the publisher content (Leach: [0040]-[0041]; [0047]); 
an interaction with the publisher content by the computer user (Leach: [0032]; [0040]; [0047]); and 

communicating the engagement data as it is gathered to a remote advertising system and implementing an engagement engine (Leach: [0003]; [0032]; [0040]-[0041]; [0047]), the engagement engine operable to: 
continuously evaluate the gathered engagement data to determine whether a predefined engagement trigger has occurred, the predefined engagement trigger being representative of a user response or action entered on the user computer that is contextually relevant for presentation of an encouraging intermediate engagement offer (Leach: [0028]; [0032]-[0033]; [0047]; [0064]); 
responsive to determining that the predefined engagement trigger has occurred, selecting an encouraging intermediate engagement offer […] from a pool of different encouraging intermediate engagement offers stored by the remote advertising system that is deemed relevant to the evaluated engagement data […] (Leach: [0003]; [0028]; [0032]-[0033]; [0064]) [however the Leach reference does not explicitly teach: “that is not tied to subsequent advertising”, “and wherein, where multiple encouraging intermediate engagement offers are deemed to be relevant, the engagement engine implements a ranking algorithm operable to dynamically rank the multiple relevant encouraging intermediate engagement offers”] based on at least one of:
(a) an engagement score determined from one or more performance metrics recorded from past user interactions with the corresponding encouraging intermediate engagement offers (Leach: [0031]; [0040]; [0060]; [0106]; [0111]); and/or 

wherein the engagement engine selects the chosen encouraging intermediate engagement offer to present […] (Leach: [0003]; [0028]; [0032]-[0033]; [0060]) [however the Leach reference does not explicitly teach: “based on the dynamic rankings”]; 
causing the user computer to insert the chosen encouraging intermediate engagement offer into the publisher content for displaying on the interface to the computer user (Leach: Figure 9B; [0019]; [0033]; [0062]; [0102], wherein the offer to view a video about the product is an encouraging intermediate engagement offer), wherein neither the display nor acceptance of the chosen encouraging intermediate engagement directly translates into any advertising revenue for the remote advertising system (Leach: [0031], describing display, acceptance and tracking of the offers by the remote advertising system with no mention of direct advertising revenue for the remote advertising; [0033], describing publisher display of the offers from the remote advertising system with no mention of direct advertising revenue for the remote advertising system; [0106]-[0107], describing tracking of the display and acceptance of offers by the remote advertising system and cost and fee associated with the display and acceptance of the offer being issued to the remote advertising system; the examiner notes that there aren’t any passages in Leach which teach that the display or acceptance of the chosen encouraging intermediate engagement directly translates into any advertising revenue for the remote advertising system, but rather the passages 
implementing the computer program code to determine an acceptance of the chosen encouraging intermediate engagement offer by the computer user based on user interaction on the user computer with the chosen encouraging intermediate engagement offer (Leach: Figure 9B; [0031]; [0062]; [0102]; [0118]); and 
following the determined acceptance, presenting an advertising message comprising one or more advertisements […] on the user computer interface (Leach: Figure 9B; [0033]; [0040]; [0060]; [0102]) and wherein user interactions with each of the presented advertisements are gathered […] and communicated to the remote advertising system for use in selecting subsequent advertisements […] (Leach: [0031]; [0040]; [0060]; [0106]; [0111]) [however the Leach reference does not explicitly teach: “selected from a pool of different advertisements”, “by widget script”, “whereby the selection of the chosen encouraging intermediate engagement offer is made independently of any subsequent advertisements to encourage positive engagement by the user with the remote advertising system prior to presentation of the advertising message”].
Regarding the aforementioned features not taught by Leach, Bedard as shown discloses the following:
“and wherein, where multiple encouraging intermediate engagement offers are deemed to be relevant,” (Bedard: [0011]; [0027]; [0031]; [0040]-[0041]), “the engagement engine implements a ranking algorithm operable to dynamically rank the multiple relevant encouraging intermediate engagement offers” (Bedard: [0042]); 
“based on the dynamic rankings” (Bedard: [0042]); 
“selected from a pool of different advertisements” (Bedard: [0027]; [0040]-[0045]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known engaging advertising/offering technique of Bedard to improve the similar engaging advertising/offering method of Leach in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  Leach and Bedard both disclose methods for advertising to users with systems based on the intent of keeping the user engaged with continued and subsequent advertising.  The Leach reference discloses an engaging advertising/offering “base” method upon which the claimed invention engaging advertising/offering can be seen as an “improvement” (improved engaging advertising/offering by implementing a ranking algorithm to dynamically rank multiple relevant encouraging engagement offers for presentation based on rankings).  The Bedard reference contains a “comparable” engaging advertising/offering method that has been improved in the same way as the claimed invention (wherein Bedard also discloses implementing a ranking algorithm to dynamically rank multiple relevant encouraging engagement offers for presentation based on rankings).  The claimed invention language is obvious because a method of enhancing engaging advertising/offering methods through implementing a ranking algorithm to dynamically rank multiple relevant encouraging engagement offers for presentation based on rankings has been made part of the ordinary capabilities of one skilled in the art based upon the Bedard teaching of such improvement in other situations (as noted in MPEP 2143(I)(C)).  One of ordinary skill in the art could have applied the known “improvement” technique of Bedard in the same way to the “base” method of Leach and the improved effectiveness engaging advertising/offering 
	However, the combination of Leach and Bedard above does not explicitly teach the claim language: “that is not tied to subsequent advertising”; “by widget script”, “whereby the selection of the chosen encouraging intermediate engagement offer is made independently of any subsequent advertisements to encourage positive engagement by the user with the remote advertising system prior to presentation of the advertising message”.
Regarding the aforementioned features not taught by Leach/Bedard, Cornelius as shown discloses the following:
“by widget script” (Cornelius: Column 9, Lines 14-19, “how the user interacts with content, websites, applications, widgets, advertisements, modules and other aspects of the program is monitored by the Item Response Function (IRF) using processing scripts to collect and transfer data and this information is used to improve the user's computing experience”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known engaging advertising/offering technique of Cornelius to improve the similar engaging advertising/offering method of Leach in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  Leach, Bedard, and Cornelius all disclose methods for tracking user interactions with advertisements/offers and communicating them for use in selecting subsequent advertisements/offers.  The Leach reference discloses an engaging advertising/offering “base” method upon which the claimed invention engaging advertising/offering can be seen as an “improvement” (improved engaging advertising/offering by gathering and communicating interactions using a widget script).  The Cornelius reference 
However, the combination of Leach, Bedard, and Cornelius above does not explicitly teach the claim language: “that is not tied to subsequent advertising”; “whereby the selection of the chosen encouraging intermediate engagement offer is made independently of any subsequent advertisements to encourage positive engagement by the user with the remote advertising system prior to presentation of the advertising message”.
Regarding the aforementioned features not taught by Leach/Bedard/Cornelius, Calderone as shown discloses the following:
“that is not tied to subsequent advertising”; “whereby the selection of the chosen encouraging intermediate engagement offer is made independently of any subsequent advertisements to encourage positive engagement by the user with the remote advertising system prior to presentation of the advertising message” (Calderone: Figure 6; [0067], “advertisements share a dedicated portion of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known engaging advertising/offering technique of Calderone to improve the similar engaging advertising/offering method of Leach in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art). Leach, Calderone, Bedard, and Cornelius all disclose methods for advertising to users with systems based on the intent of keeping the user engaged with continued and subsequent advertising.  The Leach reference discloses an engaging advertising/offering “base” method upon which the claimed invention engaging advertising/offering can be seen as an “improvement” (improved engaging advertising/offering by selecting encouraging intermediate engagement offers not tied to selection of subsequent advertising).  The Calderone reference contains a “comparable” engaging advertising/offering method that has been improved in the same way as the claimed invention (wherein Calderone also discloses selecting encouraging intermediate engagement offers not tied to selection of subsequent advertising).  The claimed invention language is obvious because a method of enhancing engaging advertising/offering methods through 

Claims 15 and 18 contain language similar to claim 1 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 15 and 18 are also rejected under 35 U.S.C. 103 as being disclosed by Leach, Bedard, Cornelius, and Calderone.

Regarding claim 2, the combination of Leach, Bedard, Cornelius, and Calderone discloses a computer implemented method in accordance with claim 1, wherein the computer program code and publisher content are provided in response to the user accessing a publisher website or mobile application (Leach: Figure 9B; [0003]; [0024]; [0032]-[0033]; [0037]; [0039]; [0046]; [0062]; [0064]; [0081]; [0100]; [0124]).



Regarding claim 4, the combination of Leach, Bedard, Cornelius, and Calderone discloses a computer implemented method in accordance with claim 2, wherein the engagement data comprises transaction related data for a transaction carried out on the publisher site (Leach: [0003]; [0022]; [0026]-[0028]; [0031]-[0032]; [0039]; [0042]; [0044]; [0046]; [0047]; [0081]; [0136]).

Regarding claim 5, the combination of Leach, Bedard, Cornelius, and Calderone discloses a computer implemented method in accordance with claim 4 wherein, where the transaction related data is representative of at least one of a type, value and location of the goods and/or services for the transaction (Leach: [0003]; [0022]; [0026]-[0028]; [0031]-[0032]; [0039]; [0042]; [0136]).

Regarding claim 6, the combination of Leach, Bedard, Cornelius, and Calderone discloses a computer implemented method in accordance with claim 1, wherein the engagement data is representative of a content type of the publisher content (Leach: [0003]; [0022]; [0031]-[0032]; [0039]; [0041]; [0046]-[0047]; [0060]).



Regarding claim 8, the combination of Leach, Bedard, Cornelius, and Calderone discloses a computer implemented method in accordance with claim 1, wherein engagement data is representative of an attribute of the computer user (Leach: [0026]; [0032]; [0039]; [0064]; [0109]; [0132]).

Regarding claim 9, the combination of Leach, Bedard, Cornelius, and Calderone discloses a computer implemented method in accordance with claim 8, wherein the engagement data is representative of a time and/or location of the computer user when accessing the publisher content (Leach: Figure 4; [0032]; [0039]; [0046]; [0047]; [0049]; [0064]; [0066]; [0124]) ([0031]-[0033]; [0039]; [0046]; [0064]; [0066]; [0109]; [0124]; [0132]). 

Regarding claim 10, the combination of Leach, Bedard, Cornelius, and Calderone discloses a computer implemented method in accordance with claim 8, wherein the engagement data is representative of one or more of the following user attributes: age, gender, social media profile (Leach: [0026]; [0032]; [0039]; [0109]; [0132]).

Regarding claim 11, the combination of Leach, Bedard, Cornelius, and Calderone discloses a computer implemented method in accordance with claim 1, wherein the computer 

Regarding claim 12, the combination of Leach, Bedard, Cornelius, and Calderone discloses a computer implemented method in accordance with claim 1, wherein the engagement data is representative of user feedback gathered by the computer program code from one or more previous interactions with the advertising system by the user and/or other users having one or more like user attributes (Leach: [0030]-[0031]; [0039]-[0040]; [0060]; [0099]; [0111]-[0112]; [0134]).

Regarding claim 13, the combination of Leach, Bedard, Cornelius, and Calderone discloses a computer implemented method in accordance with claim 1, wherein the selection of advertisements is additionally based on the engagement data (Leach: [0030]-[0031]; [0040]; [0060]; [0102]).

Regarding claim 14, the combination of Leach, Bedard, Cornelius, and Calderone discloses a computer implemented method in accordance with claim 13, further comprising the step of selecting a number of the advertisements to present to the computer user based on the engagement data (Leach: [0028]; [0040]; [0060]; [0102]).

Regarding claims 16 and 17, the combination of Leach, Bedard, Cornelius, and Calderone disclose a computer implemented method in accordance with claim 15 and a computer implemented method in accordance with claim 1, wherein the selection of the chosen encouraging intermediate engagement offer […] (Leach: [0003]; [0028]; [0032]-[0033]; [0064]) [however the Leach reference does not explicitly teach: “is additionally made such that there is no direct advertising benefit to subsequent advertisers of selected advertisements through presentation of the chosen encouraging intermediate engagement offer to the computer user other than encouraging positive engagement by the user with the advertising system prior to presentation of the advertising message”].
Regarding the aforementioned features not taught by Leach/Bedard/Cornelius, Calderone as shown discloses the following:
“is additionally made such that there is no direct advertising benefit to subsequent advertisers of selected advertisements through presentation of the chosen encouraging intermediate engagement offer to the computer user other than encouraging positive engagement by the user with the advertising system prior to presentation of the advertising message” (Calderone: Figure 5; Figure 6; [0062]-[0063]; [0067]; [0069]; [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known engaging advertising/offering technique of Calderone to improve the similar engaging advertising/offering method of Leach in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art). Leach, Calderone, Bedard, and Cornelius all disclose methods for advertising to users with systems based on the intent of keeping the user engaged with continued and subsequent advertising.  The Leach reference discloses an engaging advertising/offering “base” method upon which the claimed invention engaging advertising/offering can be seen as an “improvement” (improved engaging advertising/offering by selecting encouraging intermediate engagement offers not tied to selection of subsequent advertising).  The Calderone reference contains a “comparable” engaging advertising/offering method that has been improved in the same way as the claimed 

Regarding claim 19, the combination of Leach, Bedard, Cornelius, and Calderone disclose a computer implemented method in accordance with claim 18, wherein the chosen encouraging intermediate engagement offer […] (Leach: [0003]; [0028]; [0032]-[0033]; [0064]) [however the Leach reference does not explicitly teach: “is not selling a particular product or service”.
Regarding the aforementioned features not taught by Leach/Bedard/Cornelius, Calderone as shown discloses the following:
“is not selling a particular product or service” (Calderone: Figure 5; Figure 6; [0062]-[0063], “coupon center banner area and common attraction area”, “Banner area is the link to enter the coupon center”, “common attraction area contains access links to the various attractions of the attraction provider in which the customer can participate”; [0067]; [0069]; [0072]; wherein Calderone discloses engagement offers that serve an intermediate purpose to encourage users to another area and don’t sell a particular product or service on the displayed intermediate offer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known engaging advertising/offering technique of Calderone to improve the similar engaging advertising/offering method of Leach in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art). Leach, Calderone, Bedard, and Cornelius all disclose methods for advertising to users with systems based on the intent of keeping the user engaged with continued and subsequent advertising.  The Leach reference discloses an engaging advertising/offering “base” method upon which the claimed invention engaging advertising/offering can be seen as an “improvement” (improved engaging advertising/offering by selecting encouraging intermediate engagement offers not tied to selection of subsequent advertising).  The Calderone reference contains a “comparable” engaging advertising/offering method that has been improved in the same way as the claimed invention (wherein Calderone also discloses selecting encouraging intermediate engagement offers not tied to selection of subsequent advertising).  The claimed invention language is obvious because a method of enhancing engaging advertising/offering methods through selecting encouraging intermediate engagement offers not tied to selection of subsequent advertising has been made part of the ordinary capabilities of one skilled in the art based upon .

Response to Arguments





Applicant's arguments and amendments, see Applicant Arguments/Remarks Made in an Amendment February 8, 2021, with regards to the rejection of claims under 35 USC § 103 have been fully considered but they are not persuasive.

The examiner has addressed the applicant arguments in the 35 USC § 103 rejection above and previous office actions.  For the reiterated arguments, the examiner has placed some of the arguments answers from previous actions below.

Applicant argues that the Leach reference does not disclose, teach, or suggest the concept, or specific use of the presently claimed chosen encouraging intermediate engagement offer being presented prior to advertising.  Specifically, the applicant argues that the Leach 
The examiner notes that the applicant claims do not indicate that the encouraging intermediate engagement offer must be presented prior to any possible displayed advertising or concurrent advertising.  The claims indicate that the engagement offer is intermediate and links a user to a subsequent advertising message in order to drive engagement with that subsequent advertising message more than if that subsequent advertising message was presented without the previous intermediate engagement offer.  The presentation of an offer encouraging a user to receive further advertising following acceptance of that offer is an encouraging intermediate engagement offer.  The Leach reference discloses a computer implemented method for linking a computer user to an advertising message by way of a chosen encouraging engagement offer which is operable to drive a higher level of engagement with the advertising message than if the advertising message was present without the chosen encouraging engagement offer (Leach: [0003], “Based on the particular products a customer has viewed and/or purchased at the website of the retailer, the retailer may then provide incentives or offers of particular interest to specific customers”, wherein offers of particular interest to customers are interpreted as encouraging engagement offers which engage the customer; [0022]; [0033]; [0040]; [0071], “Consumers may be given offers that encourage them”, wherein encouraging offers are interpreted as encouraging offers which engage the consumer; [0102]).  While Leach does disclose the utilization of direct purchase offers as a type of presentable offer, Leach also 

Applicant argues that the Leach reference does not disclose, teach, or suggest the concept, or specific use of the presently claimed specific way that a chosen encouraging intermediate engagement offer is selected.  Specifically, the applicant argues that the Leach reference does not disclose the dynamic selection based on continuously evaluated engagement data.  Specifically, the applicant argues that the Leach reference does not disclose, suggest, or teach the idea or concept of forming a pool of encouraging intermediate engagement offers, nor the selection of a chosen encouraging intermediate engagement offer from that pool for presentation.
The examiner notes that the Leach reference discloses gathering engagement data associated with use of the Internet by a targeted user, the engagement data derived from interactions made by the user with the user computer (Leach: [0003], “online retailer may also keep track of the various products the customer has viewed, investigated, or purchased on the website of the online retailer”; [0032], “may also consider items placed on a shopping list or 


The examiner notes that direct advertising revenue is generally the revenue received by the publisher of advertising from the advertiser, as a direct result of publishing the advertisement.  This is commonly seen as an advertiser (such as a remote advertising system) compensating a publisher for displaying their advertisement (cpi, cpc), thus resulting in the display or acceptance of an offer directly translating into advertising revenue for the publisher.  Revenue obtained from a consumer purchasing an item that was advertised is not revenue directly translated from the display or acceptance of an offer.  Revenue obtained from a consumer purchasing an item that was advertised is sales revenue indirectly translated from advertising.  Generally, a remote advertising system will only receive direct advertising revenue from a publisher when the advertiser and publisher are sharing revenue obtained as a result of a user viewing publisher content (such as a sponsored publisher that is sharing advertising revenue with an advertiser for bringing impressions to the publisher content as a result of the displayed advertiser content).  
The examiner notes that the Leach reference discloses wherein neither the display nor acceptance of the chosen encouraging intermediate engagement directly translates into any advertising revenue for the remote advertising system (Leach: [0031], describing display, acceptance and tracking of the offers by the remote advertising system with no mention of direct advertising revenue for the remote advertising; [0033], describing publisher display of the 

Applicant argues that the Calderone reference does not teach the claim limitations.  Applicant further argues that the Calderone reference is distinct from the applicant present invention .
The examiner notes that the claims have been amended since the previous submission, and the 35 USC 103 rejection has been altered to indicate the amended passages which the Calderone reference discloses.  The examiner has also indicated in the above 35 USC 103 rejection how the Calderone reference is comparable to the applicant claims.  While the Calderone reference is not identical to the applicant claims, the examiner has indicated and explained how the cited passages of the Calderone reference disclose the particular claim limitations.  The applicant arguments are not persuasive.

Applicant argues that the Bedard reference is an example of presenting tailored advertising, and the claimed sequential nature of the engagement offer is lacking in Bedard.  


Applicant argues that the Cornelius reference does not disclose the type of data being collected by the applicant’s widget script and the dynamic way in which the widget script is being implemented.  Applicant further argues that applicant widget script is distinct from the Cornelius based on the applicant published disclosure.
The examiner notes that the examiner can only give the broadest reasonable interpretation of the claim language as filed in light of the specification.  The specification limitations will not be read into the claims.  The examiner notes that the Cornelius reference was cited to disclose utilizing a widget script to gather user interactions as recited in the applicant claims.  Cornelius teaches the claim language of: wherein user interactions with each of the presented advertisements are gathered by widget script and communicated to the remote advertising system for use in selecting subsequent advertisements (Cornelius: Column 9, Lines 14-19, “how the user interacts with content, websites, applications, widgets, advertisements, modules and other aspects of the program is monitored by the Item Response Function (IRF) using processing scripts to collect and transfer data and this information is used to improve the user's computing experience”).  Therefore the examiner understands that utilizing a widget script to gather user interactions is applying a known technique to a known device, method, or product to yield predictable results.  The Cornelius reference discloses the 

The applicant argues that there is no motivation to combine the Leach, Calderone, Bedard, and Cornelius references.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner has explained the motivation to combine references in the 35 USC 103 section above.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The applicant arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN J WHITAKER whose telephone number is (313)446-6555.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.J.W/
Examiner, Art Unit 3622
May 8, 2021
                                                                                                                                                                                                 
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682